Case 1:20-cv-00547-PLM-PJG ECF No. 6 filed 08/03/20 PagelD.26 Page 1of3

FILED -GR :
IN THE UNITED STATES DISTRICT COURT Auqust 3, 2020 11:38 AM
FOR THE WESTERN DISTRICT OF MICHIGAN # eae a
GRAND RAPIDS DIVISION WESTERN DISTRICT OF MICHIGAN
BY_tb SCANNED BY 1&8 &/3/Z0
JEFFREY EARL ANDERSON
Plaintiff,
Vv. CASE # 1:20-cv-547
THE HONORABLE KENT D. ENGLE, The Honorable Paul L. Mooney
Defendant.

/
MOTION FOR EXTENSION OF TIME TO FILE
RESPONSE/OBJECTIONS TO DEFENDANT’S
MOTION TO DISMISS

Comes now the above Plaintiff, Jeffrey Earl Anderson (hereinafter “Anderson” or “the
Plaintiff”), pro se, and pursuant to Federal Rules of Civil Procedure 6(b), respectfully moves
this Honorable Court for an extension of time of thirty (30) days in which to file a Response in
Objection to Defendant’s Motion to Dismiss. In support thereof, the Plaintiff states as follows:

1.) The Plaintiff is proceeding pro se and has little knowledge of the law and legal
procedures.

2.) As a result, the Plaintiff cannot research and prepare a cogent response to complex
legal issues raised in Defendant’s Motion to Dismiss with the same efficiency as a seasoned
attorney.

3.) The Plaintiff submits it will not prejudice the Defendant in any way by granting this
requested extension.

4.) Due to Plaintiff's pro se status, the Plainitff has not conferred with opposing counsel

to determine the Defendant’s position on this motion.
Case 1:20-cv-00547-PLM-PJG ECF No. 6 filed 08/03/20 PagelD.27 Page 2 of 3

WHEREFORE, in consideration of the foregoing, the Plaintiff Jeffrey Earl Anderson
respectfully moves this Honorable Court to grant an extension of time of thirty (30) days from
the date of such Order granting same, in order to Respond/Object to Defendant’s Motion to

Dismiss.

Respectfully submitted,

/s/ Jeffrey Earl Anderson

2495 Air Park Drive

Zeeland, MI 49464

Tel: (630) 862-1811

Email: dmifinancial@aol.com

Plaintiff pro se

CERTIFICATE OF SERVICE

I, Jeffrey Earl Anderson, Plaintiff pro se in the above action, do hereby certify that a true
and correct copy of this motion was duly served on the Defendant via email to Defendant’s
counsel of record at egruszka@silvervanessen.com, this 31* day of July, 2020.

Signed: /s/ Jeffrey Anderson
Set Birdkaec,
2195 AN ach

® weer,

wl
MICH

 

Cow’
Clerk oe Nestred Cavds

(5
M24

$9B03-25009S VabaabEDenDnabbeedeeg tad bpeg Upp Eb eng hg tpg gp tppbedpghy ped) pepe
